UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IN RE: KEURIG GREEN MOUNTAIN SINGLE-SERVE
COFFEE ANTITRUST LITIGATION                             CIVIL ACTION NO.: 14 MD 2542 (VSB) (SLC)

                                                         AMENDED TELEPHONE CONFERENCE
                                                              SCHEDULING ORDER


SARAH L. CAVE, United States Magistrate Judge.

         The Court will hold a telephone conference between Plaintiff JBR and Defendant Keurig

on Monday, March 2, 2020 at 10:30 am to discuss Keurig’s Motion to Compel Answers to

Deposition Questions. (ECF Nos. 755 and 756).

         The Court will hold a telephone conference between Plaintiff TreeHouse and Defendant

Keurig on Monday, March 2, 2020 at 11:30 am to discuss Keurig’s Motion to Compel TreeHouse

to Schedule its 30(b)(6) Deposition. (ECF No. 757).


Dated:          New York, New York
                February 20, 2020                     SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge
